Case: 4:19-cv-02590-CDP Doc. #: 76 Filed: 07/29/21 Page: 1 of 1 PageID #: 2676




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ALICIA STREET, et. al.,                      )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )   Cause No. 4:2019-cv-02590-CDP
                                             )
CITY OF SAINT LOUIS, MISSOURI, et al.        )
                                             )
       Defendants.                           )

                               MOTION TO WITHDRAW

       Kiara N. Drake moves to withdraw as Counsel for Plaintiffs as Counsel is leaving the

employ of Khazaeli Wyrsch, LLC. All other attorneys of record for Ms. Street will remain.



       WHEREFORE, Counsel requests that the Court grant leave to withdraw.



Date: July 29, 2021                      Respectfully submitted,

                                         KHAZAELI WYRSCH LLC

                                         /s/ Kiara N. Drake
                                         Kiara Drake, 67129MO
                                         James R. Wyrsch, 53197MO
                                         Javad Khazaeli, 53735MO
                                         911 Washington Avenue, Suite 211
                                         Saint Louis, MO 63101
                                         (314) 288-0777
                                         (314) 400-7701 (fax)
                                         kiara.drake@kwlawstl.com
                                         james.wyrsch@kwlawstl.com
                                         javad.khazaeli@kwlawstl.com
